DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/352,555. Although the claims at issue are not identical, they are not patentably distinct from each other as elaborated below: 
Instant claim 1 recites: A composition comprising a quantum dot, a polymerizable monomer comprising a carbon-carbon double bond, and a hollow metal oxide particulate.
	Claim 1 of the patent recites:  A composition comprising a quantum dot, a dispersing agent for dispersing the quantum dot, a polymerizable monomer comprising a carbon-carbon double bond, an initiator, a hollow metal oxide particulate, and a solvent.
	All of the limitations of instant claim 1 are included in the patent (the instant claim 1 is broader)
Instant claims 2-4 are identical to claims 2-4 of the patent.
Instant claim 5 is included in claim 1 of the patent.
Instant claim 6 is identical to claim 6 of the patent.
Instant claim 7 is included in claim 1 of the patent.
Instant claim 8 includes the limitation “a Group ll-lll-Vl compound” which is not in the patent but is included in the limitation of the patent “or a combination of”.(An obvious variation).
Instant claims 9-14 are identical to claims 9-14 of the patent.
Instant claim 15 is not in the patent as worded but instant claim 16 is a 
combination of claims 1, 15 and 16 in the patent.
Claims 17-20 are identical to claims 17-20 of the patent. 
.----------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-20 are allowable dependent upon applicant’s timely filing of an approved terminal disclaimer, as outlined above..
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “A composition comprising a quantum dot, a polymerizable monomer comprising a carbon-carbon double bond, and a hollow metal oxide particulate” including the remaining limitations.
	Claims 2-14 are conditionally allowable, as outlined above, at least because of their dependencies on claim 1.
	Regarding Claims 15-16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 15-16, and specifically comprising the limitation of “a quantum dot-polymer composite comprising a polymer matrix, and a plurality of quantum dots and hollow metal oxide particulates dispersed in the polymer matrix including the remaining limitations.
		Claims 17-20 are conditionally allowable, as outlined above, at least because of their dependencies on claim 16. 

--------------------------------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875